Mr. Justice Eakin
delivered the opinion of the court.
This is a suit to enjoin the County Court of Marion County from declaring the result of a local option election in the City of Salem. The questions involved are similar to those presented in Wiley v. Reasoner, *125ante, p. 103 (138 Pac. 250), just decided. Every question raised by this appeal is disposed of by tbe opinion in the latter case, and reference is made to that opinion as controlling in tbis case.
Tbe decree is reversed. Reversed.
Mr. Justice Burnett dissents.